Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 14, and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 5, 9, 14, and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Ming-Te et al. (US 20160068961 A1) in view of Strang, Eric J. (US 20050284370 A1) and Aruga, Michio  et al. (US 20020028567 A1). Liu teaches a processing chamber (70; Figure 2-4,9) comprising: a plurality of walls (54; Figure 2-4,9); a bottom (bottom of 70; Figure 2-4,9); a lid (lid between 43,44; not numbered; Figure 2-4,9), wherein the plurality of walls (54; Figure 2-4,9), the bottom (bottom of 70; Figure 2-4,9) and the lid (lid between 43,44; not numbered; Figure 2-4,9) define an interior volume; a substrate support (60; Figure 2-4,9) disposed in the interior volume, the substrate support (60; Figure 2-4,9) having a top surface confiqured to support a substrate (63; Figure 2-4,9) thereon; two or more gas nozzles (44,53; Figure 2-4,9) configured to provide gas into the interior volume, wherein the two or more nozzles (44,53; Figure 2-4,9) are equally space around the substrate support (60; Figure 2-4,9);  a gas delivery assembly (20, 40; Figure 2-4,9-Applicant’s 180; Figure 1) disposed outside the interior volume of the processing chamber (70; Figure 2-4,9), the gas delivery assembly (20, 40; Figure 2-4,9-Applicant’s 180; Figure 1) comprising: a gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1); a gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) coupled by a gas line to the gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1); two or more fast acting valves (25; Figure 2-4-Applicant’s 120; Figure 1) immediately adjacent the two or more nozzles (44,53; Figure 2-4,9), wherein the fast acting valves (25; Figure 2-4-Applicant’s 120; Figure 1) operate between an open and a closed state in less than 10 milliseconds ([0040], [0063]) and each respective nozzle (44,53; Figure 2-4,9) has a respective fast acting valve (25; Figure 2-4-Applicant’s 120; Figure 1) of the two or more fast acting valves (25; Figure 2-4-Applicant’s 120; Figure 1); gas passageways (piping; Figure 2-4,9) extending from the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) to the two or more fast acting valves (25; Figure 2-4-Applicant’s 120; Figure 1), and a mass fluid controller (not shown; [0063], [0079]-[0080]) (21,22; Figure 2-4,9; [0082]) disposed on the gas line and fluidically coupled between the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) and the gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1); and a controller (not shown; [0063], [0079]-[0080]), wherein the controller (not shown; [0063], [0079]-[0080]) is configured to control the timing (Figure 1; [0063], [0079]-[0080]) at which a first process gas (“source tank”; [0100], [0103]) flows through the mass fluid controller (not shown; [0063], [0079]-[0080]) (21,22; Figure 2-4,9; [0082]) into the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) as a second process gas (“source tank”; [0100], [0103]) is injected into the interior volume through one of the two or more gas nozzles (44,53; Figure 2-4,9) - claim 1
Liu further teaches:
The processing chamber (70; Figure 2-4,9) of claim 1, wherein the one of the two or more gas nozzles (44,53; Figure 2-4,9) comprises: a first nozzle (left 53; Figure 2-4,9) disposed on a first wall and configured to eject the first process gas (“source tank”; [0100], [0103]) from the gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1); a second nozzle (right 53; Figure 2-4,9) disposed on a second wall and configured to eject the second process gas (“source tank”; [0100], [0103]) from the gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1); and a third nozzle (45; Figure 2-4,9) configured to eject a third process gas (“source tank”; [0100], [0103]) from the gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1), wherein the controller (not shown; [0063], [0079]-[0080]) is further configured to inject the first process gas (“source tank”; [0100], [0103]), the second process gas (“source tank”; [0100], [0103]), and the third process gas (“source tank”; [0100], [0103]) from each of the respective first nozzle (left 53; Figure 2-4,9), second nozzle (right 53; Figure 2-4,9), and the third nozzle (45; Figure 2-4,9) – claim 2
The processing chamber (70; Figure 2-4,9) of claim 2, wherein the controller (not shown; [0063], [0079]-[0080]) is further configured to control an injection sequence (Figure 1,11) timing (Figure 1; [0063], [0079]-[0080]) for the first through third nozzles (45,53; Figure 2-4,9) to extend the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), and third process gas (“source tank”; [0100], [0103]) injected from each of the respective first nozzle (left 53; Figure 2-4,9), second nozzle (right 53; Figure 2-4,9), and third nozzle (45; Figure 2-4,9), disposed proximate the edge of the substrate (63; Figure 2-4,9), past the center of the substrate (63; Figure 2-4,9), as claimed by claim 3
The processing chamber (70; Figure 2-4,9) of claim 3, wherein the controller (not shown; [0063], [0079]-[0080]) is further configured to control the sequence (Figure 1,11) of injecting the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), and third process gas (“source tank”; [0100], [0103]) from each of the first, second, and third nozzle (45, 53; Figure 2-4,9) to be performed in less than about 1 second ([0040]), as claimed by claim 4
The processing chamber (70; Figure 2-4,9) of claim 4, comprising: a flow rate of the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), and third process gas (“source tank”; [0100], [0103]) through each of the first, second, and third nozzle (45, 53; Figure 2-4,9) is substantially the same, as claimed by claim 5. Applicant’s claim is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
A processing chamber (70; Figure 2-4,9) comprising: at least a first side wall (side walls; Figure 6), a second side wall (side walls; Figure 6), a third side wall (side walls; Figure 6), a fourth side wall (side walls; Figure 6); a bottom (bottom of 70; Figure 2-4,9); a lid (lid between 43,44; not numbered; Figure 2-4,9), wherein the first through forth side walls (side walls; Figure 6), the bottom (bottom of 70; Figure 2-4,9) and the lid (lid between 43,44; not numbered; Figure 2-4,9) define an interior volume; a first gas nozzle (45; Figure 2-4,9) provides gas into the interior volume, wherein the first gas nozzle (45; Figure 2-4,9) passes to through the lid (lid between 43,44; not numbered; Figure 2-4,9); a second gas nozzle (left 53; Figure 2-4,9) provided gas into the interior volume, wherein the second gas nozzle (left 53; Figure 2-4,9) passes through the first side wall (side walls; Figure 6); a third gas nozzle (right 53; Figure 2-4,9) provides gas into the interior volume, wherein the third gas nozzle (right 53; Figure 2-4,9) passes through the second side wall (side walls; Figure 6); a substrate support (60; Figure 2-4,9) disposed in the interior volume, the substrate support (60; Figure 2-4,9) having a top surface configured to support a substrate (63; Figure 2-4,9) thereon; and a gas delivery assembly (20, 40; Figure 2-4,9-Applicant’s 180; Figure 1) disposed outside the interior volume of the processing chamber (70; Figure 2-4,9), the gas delivery assembly (20, 40; Figure 2-4,9-Applicant’s 180; Figure 1) comprising: a gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1); a gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) coupled by a gas line to the gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1); a first fast acting valve (25; Figure 2-4-Applicant’s 120; Figure 1) disposed immediately adjacent and fluidly coupled to the first gas nozzle (45; Figure 2-4,9); a second fast acting valve (25; Figure 2-4-Applicant’s 120; Figure 1) disposed immediately adiacent and fluidly coupled to the second gas nozzle (53; Figure 2-4,9), wherein each of the first and second fast acting valves operate between an open and a closed state in less than 10 milliseconds ([0040], [0063]);  a gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) disposed outside the interior volume of the processing chamber (70; Figure 2-4,9); a first gas passageway (piping; Figure 2-4,9), extending from the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) to the first fast acting valve (25; Figure 2-4-Applicant’s 120; Figure 1) , a second gas passageway (piping; Figure 2-4,9), extending from the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) to the second fast acting valve (25; Figure 2-4-Applicant’s 120; Figure 1) , a third gas passageway (piping; Figure 2-4,9), extending from the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) to the third gas nozzle (right 53; Figure 2-4,9), and a mass flow controller (not shown; [0063], [0079]-[0080]) fluidically coupled to the gas line, wherein the mass flow controller (not shown; [0063], [0079]-[0080]) is configured to control the timing (Figure 1; [0063], [0079]-[0080]) at which a first gas flows from the gas source (“source tank”; [0100], [0103]; Figure 2-4,9-Applicant’s 180; Figure 1) through the mass flow controller (not shown; [0063], [0079]-[0080]) into the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) as the second gas nozzle (left 53; Figure 2-4,9) injects a second gas into the interior volume - claim 10
The processing chamber (70; Figure 2-4,9) of  laim 10, wherein the first and second fast acting valves (25; Figure 2-4-Applicant’s 120; Figure 1) are disposed adjacent the first side wall (side walls; Figure 6) and second side wall (side walls; Figure 6) of the processing chamber (70; Figure 2-4,9), as claimed by claim 13
The processing chamber (70; Figure 2-4,9) of claim 11, wherein the mass flow controller (not shown; [0063], [0079]-[0080]) is further configured to control an injection sequence (Figure 1,11) timing (Figure 1; [0063], [0079]-[0080]) for the first through third nozzles (45,53; Figure 2-4,9) to extend the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), third process gas (“source tank”; [0100], [0103]) injected from each of the respective first gas nozzle (45; Figure 2-4,9), second gas nozzle (left 53; Figure 2-4,9), and third gas nozzle (right 53; Figure 2-4,9), disposed proximate the edge of the substrate (63; Figure 2-4,9), past the center of the substrate (63; Figure 2-4,9), as claimed by claim 17
The processing chamber (70; Figure 2-4,9) of claim 16, wherein the mass flow controller (not shown; [0063], [0079]-[0080]) is further configured to control the sequence (Figure 1,11) of injecting the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), and third process gas (“source tank”; [0100], [0103]) from each of the first gas nozzle (45; Figure 2-4,9), second gas nozzle (left 53; Figure 2-4,9), and third gas nozzle (right 53; Figure 2-4,9) to be performed in less than about 1 second ([0040]), as claimed by claim 18.  
The processing chamber (70; Figure 2-4,9) of claim 18, wherein a flow of the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), and third process gas (“source tank”; [0100], [0103]) through each of the first gas nozzle (45; Figure 2-4,9), second gas nozzle (left 53; Figure 2-4,9), and third gas nozzle (right 53; Figure 2-4,9) is substantially the same ([0040]), as claimed by claim 19
Liu does not teach wherein each gas passageway (piping; Figure 2-4,9) has substantially the same conductance – claim 1
Liu further does not teach:

wherein the controller (not shown; [0063], [0079]-[0080]) is further configured to inject … in a clockwise pattern or in a counter clockwise direction – claim 2
The processing chamber (70; Figure 2-4,9) of claim 10, wherein each of the first gas passageway (piping; Figure 2-4,9) and the second gas passageway (piping; Figure 2-4,9) has a substantially similar high conductance, as claimed by claim 14
The processing chamber (70; Figure 2-4,9) of claim 14, wherein the mass flow controller (not shown; [0063], [0079]-[0080]) is configured to provide a pressure in the gas line substantially similar to a pressure in the gas manifold (40, 55; Figure 2-4,9-Applicant’s 182; Figure 1) when a gas is flowing through the gas line, as climed by claim 15
The processing chamber (70; Figure 2-4,9) of claim 10, wherein the mass flow controller (not shown; [0063], [0079]-[0080]) is further configured to inject the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), and third process gas (“source tank”; [0100], [0103]) from each of the respective first gas nozzle (45; Figure 2-4,9), second gas nozzle (left 53; Figure 2-4,9), and third gas nozzle (right 53; Figure 2-4,9) in a clockwise pattern or in a counter clockwise direction, as claimed by claim 16
Strang teaches a simlar gas nozzle injection reactor (Figure 1) that includes injection location cycling ([0024]) in a clockwise direction.
Aruga also teaches a simlar gas nozzle injection reactor (Figure 1) that includes injection location cycling (Figure 4) and pipe flow condutance considerations ([0051])
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Liu to optimze Liu’s injection timing and flow conductance as taught by Strang and Aruga respectively.
Motivation for Liu to optimze Liu’s injection timing is for “greater deposition rate” as taught by Stang ([0038]).
Motivation to optimize flow conductance as taught by Aruga is for influencing plasma density as taught by Aruga ([0051]) and Liu ([0077]).
 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Ming-Te et al. (US 20160068961 A1) in view of Strang, Eric J. (US 20050284370 A1) and Aruga, Michio  et al. (US 20020028567 A1) and further in view of White; Carl L. et al.( US 20080116411 A1). Liu, Strang, and Aruga are discussed above. Liu further teaches a flow rate of between about 10 SCCM ([0071]-all valves are shown to be the same) and 5000 SCCM ([0071]-all valves are shown to be the same) - claim 8, 12.
Liu, Strang, and Aruga do not teach wherein the  fast acting  valves (25; Figure 2-4-Applicant’s 120; Figure 1) are rated for 10 Million cycles or more - claim 8, 12
White also teaches a wafer processing apparatus (Figure 1) including gas injection valves with a life rating of 10-25 million cycles ([0026], [0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Liu to use injection valves with a highg cycle rating as taught by White.
Motivaion for Liu to use injection valves with a highg cycle rating as taught by White is for reducing production over head and downtime.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the above closest cited prior art teach or suggest the controller (not shown; [0063], [0079]-[0080]) is configured to determine a split of process gas flow in the processing chamber (70; Figure 2-4,9) by averaging a time for injecting the first process gas (“source tank”; [0100], [0103]), second process gas (“source tank”; [0100], [0103]), and third process gas (“source tank”; [0100], [0103]) from each of the first nozzle (left 53; Figure 2-4,9), second nozzle (right 53; Figure 2-4,9), and third nozzle (45; Figure 2-4,9), as claimed by claim 6 and 20

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716